PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer. Claimant seeks payment of $28,029.79 for unpaid electrical service bills for the Leckie Center in Leckie, McDowell County, West Virginia. Respondent, in its Answer, admits the amount and validity of the claim, but states that there were no funds remaining in respondent’s appropriation in the fiscal year 1982-83 from which the obligation could have been paid.
Although the Court feels that this is a claim which in equity and good conscience should be paid, the Court is further of the opinion that an award cannot be made, based upon the decision in Airkem Sales & Service, et al. v. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.